COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00157-CV


HUNG THIEN                                                           APPELLANT

                                        V.

JOHN BASWETI                                                           APPELLEE


                                     ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Hung Thien attempts to appeal from a final judgment in favor of

Appellee John Basweti. The trial court signed the judgment on March 30, 2011.

Thien did not file a post-judgment motion extending the deadline to file the notice

of appeal, so the notice of appeal was due by April 29, 2011, but was filed on

May 2, 2011. See Tex. R. App. P. 26.1(a)(1)–(4).



      1
       See Tex. R. App. P. 47.4.
      Because Thien’s notice of appeal appeared to be untimely, we notified him

on May 10, 2011, of our concern that this court may not have jurisdiction over the

appeal. We informed him that unless he or any party desiring to continue the

appeal filed with the court, on or before May 20, 2011, a response showing a

reasonable explanation for the late filing of the notice of appeal or advising the

court that the notice of appeal was properly mailed on or before the due date, the

appeal would be dismissed for want of jurisdiction. See Tex. R. App. P. 9.2(b),

10.5(b), 26.3(b), 42.3(a). We have received no response.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or an extension request, we must dismiss

the appeal. See Tex. R. App. P. 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997). Because Thien did not timely file his notice of appeal, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: July 21, 2011




                                         2